Exhibit 10.4

 
SPRINGING UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
This Springing Unconditional Guaranty of Payment and Performance (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the "Springing Guaranty") is entered into as of December 14, 2016 and
given by CONDOR HOSPITALITY TRUST, INC., a Maryland corporation ("Guarantor") to
and in favor of GREAT WESTERN BANK ("Bank").
WHEREAS, Bank has made certain Loans to CDOR KCI LOFT, LLC, a Delaware limited
liability company and TRS KCI LOFT, LLC, a Delaware limited liability company
(individually, a "Borrower" and collectively, "Borrowers") pursuant to the terms
of a Loan Agreement dated as of the date hereof among Borrowers and Bank (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Loan Agreement"); and
WHEREAS, as a condition to entering into the Loan Agreement, Bank requires
Guarantor to execute this Springing Guaranty; and
WHEREAS, upon the request of, and as an accommodation to, Borrowers, Guarantor
has agreed to execute this Springing Guaranty.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor and Bank hereby agree as follows:
1.            Guaranty.  In the event that at any measurement period as set
forth in the Loan Agreement, Borrowers' Debt Service Coverage Ratio
(pre-distribution) is less than 1.35 to 1.00 (a "DSCR Violation"), Guarantor
hereby absolutely, irrevocably and unconditionally guarantees (as primary
obligor and not merely as surety) to Bank, its successors and assigns, the full
and prompt payment (whether at stated maturity, by acceleration, or otherwise)
and performance of the Guaranteed Obligations (as defined below), strictly in
accordance with the terms of this Springing Guaranty, the Loan Agreement and the
other Loan Documents, but only to the extent the Guaranteed Obligations are then
due and payable.  The term "Guaranteed Obligations" as used in this Springing
Guaranty shall mean:


(a)
Payment of all Obligations under the Loan Agreement and payment of any other
indebtedness, obligations, fees and costs due and owing from either Borrower to
Bank under the Loan Documents;

(b)
Performance of all covenants, conditions and obligations of either Borrower
under the Loan Documents;

(c) Payment and performance of all obligations of Guarantor under this Springing
Guaranty;




(d) Payment and performance of all future advances and other obligations of
Borrower to Bank, whether now existing or hereafter incurred or created, whether
voluntary or involuntary, whether absolute or contingent, liquidated or
unliquidated, determined or undetermined, secured or unsecured, whether on
original, renewed, extended or revised terms, whether Borrower may be liable
individually or jointly with others, or whether incurred directly or acquired by
Bank by assignment or otherwise; and




(e) Payment and performance of all modifications, amendments, extensions, and
renewals, however evidenced, of any of the Guaranteed Obligations.

Notwithstanding any provision contained herein to the contrary, this Springing
Guaranty will remain in effect from the date of the applicable DSCR Violation
until Borrowers meet the minimum Debt Service Coverage Ratio pre-distribution
required in the Loan Agreement either (1) through Guarantor paying down the
principal amount of the Loans, without repayment penalty, in an amount
determined by Bank in its reasonable discretion to result in Borrowers meeting
such minimum requirement and/or (2) the Hotel operation re-achieves the minimum
Debt Service Coverage Ratio pre-distribution requirement. Notwithstanding any
provision contained herein to the contrary, in the event that after the first
instance in which a DSCR Violation occurs and is subsequently cured, another
DSCR Violation occurs, then this Springing Guaranty shall automatically be
deemed in force and effect until such time as the DSCR Violation is again cured
in accordance with the terms of this paragraph.
2.            Right to Amend or Modify Guaranteed Obligations and/or
Collateral.  Guarantor authorizes Bank, at its sole discretion, with or without
notice and without affecting Guarantor's liability hereunder, from time to time
to:  (a) change the time or manner of payment of any Guaranteed Obligation by
renewal, extension, modification, acceleration or otherwise; (b) alter or change
any provision of any Guaranteed Obligation including, but not limited to, the
rate of interest thereon, and any document, instrument or agreement (other than
this Springing Guaranty) evidencing, guaranteeing, securing or related to any
Guaranteed Obligation; (c) release, discharge, exonerate, substitute or add one
or more parties liable on any Guaranteed Obligation or one or more endorsers,
cosigners or guarantors for any Guaranteed Obligation; (d) obtain collateral for
the payment of any Guaranteed Obligation or any guaranty thereof; (e) release
existing or after-acquired collateral on such terms as Bank, in its sole
discretion, shall determine; (f) apply any sums received from Borrower, any
endorser, cosigner, other guarantor or other Person liable on any Guaranteed
Obligation or from the sale or collection of collateral or its proceeds to any
Guaranteed Obligation whatsoever owed or to be owed to Bank by either Borrower
in any order or amount and regardless of whether or not such Guaranteed
Obligation is guaranteed hereby, is secured by collateral or is due and payable;
and (g) apply any sums received from Guarantor or from the sale of collateral
granted by Guarantor to any Guaranteed Obligation in any order or amount
regardless of whether such Guaranteed Obligation is secured by collateral or is
due and payable.
3.            Waivers.  Guarantor hereby unconditionally and irrevocably
acknowledges and agrees to the matters set forth below:

(a) Election of Remedies.  Guarantor waives all rights and defenses arising out
of an election of remedies by Bank, including without limitation in connection
with any bankruptcy or other debtor relief laws or under any other applicable
federal, state or local law, including, but not limited to, those purporting to
reduce Bank's right against Guarantor in proportion to the principal amount of
the Guaranteed Obligations.

(b) Statute of Limitations.  To the maximum extent permitted by law, Guarantor
waives the benefit of the statute of limitations affecting Guarantor's liability
hereunder or the enforcement hereof.

(c) Action Against Borrowers and Collateral.  Guarantor waives all right to
require Bank to:  (i) proceed against either Borrower, any endorser, cosigner,
other guarantor or other person liable on any Guaranteed Obligation; (ii) join
either Borrower or any endorser, cosigner, other guarantor or other Person
liable on any Guaranteed Obligation in any action or actions that may be brought
and prosecuted by Bank solely and separately against Guarantor on any Guaranteed
Obligation; (iii) proceed against any item or items of collateral securing any
Guaranteed Obligation or any guaranty thereof; or (iv) pursue or refrain from
pursuing any other remedy whatsoever in Bank's power.

(d) Borrower's Defenses.  Guarantor waives any defense arising by reason of any
disability or other defense of either Borrower, either Borrower's successors or
any endorser, cosigner, other guarantor or other Person liable on any Guaranteed
Obligation including, without limitation, any statute of limitation defense that
may be available to either Borrower or such other Person.  Until all Guaranteed
Obligations have been paid in full, even though it may be in excess of the
liability incurred hereby and Bank has no further commitment to lend or extend
financial accommodations to either Borrower, Guarantor shall not have any right
of subrogation and Guarantor waives any benefit of and right to participate in
any collateral now or hereafter held by Bank.  Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, notices of sale of any collateral
securing any Guaranteed Obligation or any guaranty thereof, and notice of the
existence, creation or incurring of new or additional Guaranteed Obligations.

(e) Borrower's Financial Condition.  Guarantor hereby recognizes, acknowledges
and agrees that advances may be made from time to time with respect to any
Guaranteed Obligation without authorization from or notice to Guarantor even
though the financial condition of either Borrower, any endorser, cosigner, other
guarantor or other Person liable on any Guaranteed Obligation may have
deteriorated since the date of this Springing Guaranty.  Guarantor waives all
right to require Bank to disclose any information with respect to any Guaranteed
Obligation; the financial condition, credit or character of either Borrower, any
endorser, cosigner, other guarantor or other Person liable on any Guaranteed
Obligation; any collateral securing any Guaranteed Obligation or any guaranty
thereof; or any action or inaction on the part of Bank, either Borrower or any
endorser, cosigner, other guarantor or other Person liable on any Guaranteed
Obligation.  Guarantor hereby assumes the responsibility for being informed of
the financial condition, credit and character of either Borrower and of all
circumstances bearing upon the risk of non-payment of any Guaranteed Obligation
which diligent inquiry would reveal.

4.            No Right of Set-off or Grant of Security Interest.  Bank shall
have no, and hereby waives any right to, a security interest in or a right to
set off against any monies, securities or other property of Guarantor now or
hereafter in the possession of or on deposit with Bank, Bank's agents or any one
or more of them, whether held in general or special account or deposit or for
safekeeping or otherwise.
5.            Subordination.  Any indebtedness of either Borrower or any
endorser, cosigner, other guarantor or other Person liable on any Guaranteed
Obligation now or hereafter owed to Guarantor is hereby subordinated to the
Guaranteed Obligations.  Such indebtedness owed to Guarantor shall, if Bank so
requests, be collected, enforced and received by Guarantor as trustee for Bank
and be paid over to Bank on account of the Guaranteed Obligations but without
reducing or affecting in any manner the liability of Guarantor set forth
herein.  Should Guarantor fail to collect the proceeds of any such indebtedness
owed to it and pay the proceeds to Bank, Bank, as Guarantor's attorney-in-fact,
may do such acts and sign such documents in Guarantor's name as Bank considers
necessary to effect such collection, and Guarantor hereby appoints Bank as
Guarantor’s attorney-in-fact for such purposes.
6.            Invalid, Fraudulent or Preferential Payments.  Guarantor agrees
that, to the extent either Borrower or any endorser, cosigner, other guarantor
or other Person liable on any Guaranteed Obligation makes a payment or payments
to, or is credited for any payment or payments made for or on behalf of either
Borrower to Bank, which payment or payments, or any part thereof, is
subsequently invalidated, determined to be fraudulent or preferential, set aside
or required to be repaid to any trustee, receiver, assignee or any other party
whether under any bankruptcy, state or federal law or under any common law or
equitable cause or otherwise, then, to the extent thereof, the obligation or
part thereof intended to be satisfied thereby shall be revived, reinstated and
continued in full force and effect as if such payment or payments had not
originally been made or credited.
7.            Joint and Several Obligations; Independent Obligations.  If more
than one Guarantor signs this Springing Guaranty, the obligations hereunder are
joint and several.  Guarantor's obligations hereunder are independent of the
obligations of either Borrower or any endorser, cosigner, other guarantor or
other Person liable on any Guaranteed Obligation and a separate action or
actions may be brought and prosecuted against Guarantor on any Guaranteed
Obligation.
8.            Events of Default.  Subject to the continuing existence of a DSCR
Violation, Bank may declare all Guaranteed Obligations to be due and payable
under this Springing Guaranty upon the occurrence and during the continuance of
any of the following events ("Events of Default"):

(a) The occurrence of an "Event of Default" (as defined in the Loan Agreement)
under the Loan Agreement; or

(b) Guarantor fails to perform any of its obligations under this Springing
Guaranty within 30 days after written notice from Bank; or

(c) Guarantor attempts to revoke this Springing Guaranty or this Springing
Guaranty becomes ineffective for any reason; or

(d) any representation or warranty made or given by Guarantor to Bank proves to
be false or misleading in any material respect; or

(e) Guarantor becomes insolvent or the subject of any bankruptcy proceeding or
other debtor relief proceeding which remains undismissed or unstayed for a
period of 60 days.

Subject to the continuing existence of a DSCR Violation, if an Event of Default
shall occur and be continuing, Bank may declare all Guaranteed Obligations to be
due and payable, in which event Guarantor shall provide for immediate payment of
all Guaranteed Obligations, and Bank may proceed to enforce this Springing
Guaranty in accordance with the terms and provisions of this Springing Guaranty
and pursue all rights and remedies as provided by applicable law.
9.            Acknowledgment of Receipt.  Receipt of a true copy of this
Springing Guaranty is hereby acknowledged by Guarantor.  Guarantor understands
and agrees that this Springing Guaranty shall not constitute a commitment of any
nature whatsoever by Bank to renew or hereafter extend credit to either
Borrower. Guarantor agrees that this Springing Guaranty shall be effective with
or without notice from Bank of Bank's acceptance hereof.
10.            Non-Reliance.  In executing this Springing Guaranty, Guarantor is
not relying, and has not relied, upon any statement or representation made by
Bank, or any employee, agent or representative of Bank, with respect to the
status, financial condition or other matters related to either Borrower or the
relationship between either Borrower and Bank.
11.            Multiple Guaranties.  If Guarantor has executed or does execute
more than one guaranty of the Guaranteed Obligations of either Borrower to Bank,
the limits of liability thereunder and hereunder shall be cumulative.
12.            Irrevocable Guaranty.  This Springing Guaranty is an irrevocable
continuing guaranty.
13.            Assignment.  Bank may, with or without notice, assign this
Springing Guaranty in whole or in part.  This Springing Guaranty shall inure to
the benefit of Bank, its successors and assigns, and shall bind Guarantor and
Guarantor’s heirs, executors, administrators, successors and assigns.
14.            WAIVER OF JURY TRIAL.  GUARANTOR AND BANK HEREBY EXPRESSLY WAIVE
ANY AND ALL RIGHTS, WHETHER ARISING UNDER THE STATE CONSTITUTION, ANY RULES OF
CIVIL PROCEDURE, COMMON LAW OR OTHERWISE, TO DEMAND A TRIAL BY JURY IN ANY
ACTION, MATTER, CLAIM OR CAUSE OF ACTION WHATSOEVER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS SPRINGING GUARANTY OR ANY OTHER AGREEMENT, DOCUMENT OR
TRANSACTION CONTEMPLATED HEREBY WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE. GUARANTOR AND BANK EACH AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, BANK AND GUARANTOR FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS SPRINGING GUARANTY OR ANY PROVISION
HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS SPRINGING GUARANTY.
15.            Notices.  Unless otherwise expressly provided herein, all
notices, certificates, requests, demands, and other communications provided for
under this Springing Guaranty shall be in writing and shall be mailed, faxed, or
delivered to the address or facsimile number set forth in this Section.  All
such notices and other communications shall be deemed to be given or made upon
the earlier to occur of (i) actual receipt  by the intended recipient and (ii)
(A) if delivered by hand or by courier, upon delivery; (B) if delivered by mail,
four Business Days after deposit in the mails, postage prepaid; and (C) if
delivered by facsimile, when sent and appropriate answerback has been received
by the sender.  Notices and other communications to Bank, however, shall not be
effective until actually received by Bank.


Information for Notices to Guarantor:
Condor Hospitality Trust, Inc.
Attn: Jonathan Gantt
4800 Montgomery Lane, Suite 220
Bethesda, MD 20814
Facsimile:  (402) 371-4229
With a copy to:
Jason D. Benson
McGrath North
1601 Dodge St Ste 3700
Omaha, NE 68102
Facsimile:  (402) 952-6864
 
Information for Notices to Bank:
Great Western Bank
Attn:  Michael Phelps
9290 W. Dodge Rd Ste 401
Omaha, NE 68114
Fax: (402) 330-2030
 
With a copy to:
Jacqueline Pueppke
Baird Holm LLP
1700 Farnam Street, Suite 1500
Omaha, NE 68102
Facsimile:  (402) 344-0588

16.            Miscellaneous.

(a) Governing Law.  This Springing Guaranty shall be governed by and construed
according to the internal laws of the State of Nebraska without regard to
conflict of law principles. Guarantor hereby submits to the jurisdiction of the
Nebraska state courts sitting in Douglas County, Nebraska and the United States
District Court for the District of Nebraska.

(b) Headings.  The headings used herein are solely for the purpose of
identification and have no legal significance.

(c) Entire Agreement.  This Springing Guaranty constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertaking both written and orally between the parties
with respect to the subject matter contained in this Springing Guaranty.

(d) Severability.  Should any one or more provisions of this Springing Guaranty
be determined to be illegal or unenforceable, all other provisions shall remain
effective.

(e) Drafting of Agreement.  This Springing Guaranty, as a matter of convenience
for all parties, has been prepared by Bank.  The parties hereto agree that in
the event of any ambiguity in this Springing Guaranty, such ambiguity shall not
be construed against Bank.  It is the express intention of the parties that all
aspects of this Springing Guaranty shall be construed and interpreted in as
broad a manner as possible to the benefit and protection of Bank.

(f) Interpretation.  If there is more than one Guarantor executing this
Springing Guaranty, the term "Guarantor" shall mean all and any one or more of
them.  As used in this Springing Guaranty, neuter terms include the masculine
and feminine, and vice versa.  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.  Terms used,
but not defined herein, shall have the meaning set forth in the Loan Agreement.

(g) Attorney's Fees. Guarantor shall pay to Bank all costs and expenses,
including, but not limited to reasonable attorney fees, incurred by Bank in
connection with the administration, enforcement, including any bankruptcy, at
trial and on appeal, or the enforcement of any judgment or any refinancing or
restructuring of Guarantor’s obligations under this Springing Guaranty or any
document, instrument of agreement executed with respect to, evidencing or
securing the indebtedness hereunder.

No further text on this page-

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SPRINGING GUARANTY]
Executed by the undersigned Guarantor as of the first date set forth above.
GUARANTOR:
CONDOR HOSPITALITY TRUST, INC., a Maryland corporation


By:   /s/ Jonathan J. Gantt_____________
Name:  Jonathan J. Gantt

Title: Senior Vice President and
Chief Financial Officer